No. 14390
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          1979


ANACONDA-DEER LODGE COUNTY,
                            Plaintiff and Respondent,
             -vs-
PETER J. LORELLO et al.,
                            Defendants and Appellants.


Appeal from:        District Court of the Third Judicial District,
                    Honorable Peter G. Meloy, Judge presiding.

Counsel of Record:
    For Appellants:
             Scanlon    &       Connors, Anaconda, Montana
    For Respondent :
             Radonich       &    Brolin, Anaconda, Montana


                                             Submitted on briefs: January 24, 1979
                                                         Decided:      I'   t$fn
Filed:   f          ----g
                     ;j
Mr. Justice Daniel J. Shea delivered the Opinion of the
Court.

     Peter J. Lorello, defendant, appeals from a declaratory
judgment of the Deer Lodge County ~istrictCourt holding
that a proposed gambling ordinance was unconstitutional. We
affirm.
     The basic facts in this case are not in dispute. On May
2, 1977, the Anaconda-Deer Lodge local government charter

became effective.   The charter provided that the unified
county government would be run by a five man board of
commissioners and a professional city-county manager.
     On July 13, 1977, Peter J. Lorello and approximately
fifteen percent of the qualified electors of Deer Lodge
County submitted a proposed gambling ordinance to the
Anaconda-Deer Lodge Board of Commissioners.    Lorello's group
requested that the Board present the proposed gambling
ordinance to the voters of Deer Lodge County at the next
general election.   The ordinance in question, if approved by
the voters, would legalize all forms of gambling within the
borders of Deer Lodge County.
     The Board of Commissioners, not certain that the
proposed ordinance would be valid as submitted, initiated a
declaratory judgment action in the District Court, Deer
Lodge County, seeking a declaration on the validity and
constitutionality of the proposed ordinance.   The trial
judge ruled that the proposed ordinance was invalid, un-
constitutional, and that the proposed ordinance could not be
submitted to the Deer Lodge County electorate. This appeal
followed.
     The sole issue on appeal is whether the electorate of a
local government unit may initiate a gambling ordinance
which is more liberal than statewide gambling laws.
        The main controversy is the meaning to be attached to
the term "the people" as it appears in 1972 Mont. Const.
Art. 111, 59.    The section states:
     "All forms of gambling, lotteries, and
     gift enterprises are prohibited unless
     authorized bv acts of the lesislature or
     by - people through initiative or
        the
     referendum." (Emphasis added.)
        The District Court held that the term is synonymous
with the voters of the entire State of Montana.     Defendant
Lorello, on the other hand, urges that the term "the
people" is general enough to refer to the electors of a
local government unit (i.e. the electors of Deer Lodge
County).
     The meaning attached to the term "the people" will
be dispositive of this appeal.     If the term refers to the
electorate of the entire State, the citizens of Deer Lodge
County cannot legalize forms of gambling which have not
been "authorized" by the legislature or the electorate of
the State.    Conversely, if the term refers to the voters of
a local government unit, the voters of Deer Lodge County
must be allowed to vote on the proposed gambling ordinance.
        The interpretation urged by defendant Lorello would
lead to absurd results, and this cannot be a rational
interpretation of the Constitution.     Ronish v. School Dist.
No. 1 (1960), 136 Mont. 453, 348 P.2d 797.
        The framers used the term "the people" as a shorthand
reference to the citizens of the entire State of Montana. We
find support for such       interpretation by reference
other portions of our constitution.    For example, the
following language appears in the Preamble to our Constitu-
tion:
     "We the people of Montana grateful to God
     for the quiet beauty of our state, the
     grandeur of our mountains, the vastness
     of our rolling plains, and desiring to
     improve the quality of life, equality
     of opportunity and to secure the blessings
     of liberty for this and future generations
     do ordain and establish this constitution."
     (Emphasis added.)
     In addition to its use in the Preamble, the term "the
people" appears thirteen times in the first three articles
of our Constitution.     Wherever the term appears, it is
obvious that the framers were referring to the citizens of
Montana as a homogeneous group, and not to an isolated group
such as the electors of a local government unit.     We would
no doubt create absurdities in other portions of the Constitution
if we accepted defendant's strained interpretation.       It
simply was not intended.
     We hold that the legislature or "the people" of the
entire state, are the only two groups empowered to legalize
forms of gambling in this State.     Any attempt to legalize
gambling by any other group (i.e. the electors of Deer Lodge
County) is expressly forbidden by 1972 Mont. Const. Art.
111, 59.

     Having disposed of the merits of the case, we note
that this case demonstrates a serious problem facing this
Court:     the frivolous appeal.   If cases are appealed as a
matter of course, without regard to a good faith analysis
of merit, this Court will not be able to avoid a serious
backlog in our docket.    We urge attorneys to exercise
their good faith judgment before undertaking an appeal.
     The judgment of the




We Concur:
-----------




           Justices       v
                            -4-